Opinion by
Kephart, J.,
The single assignment of error complained that the court below overruled defendant’s motion for a new trial. “The granting or refusing of a motion for a new trial is so largely a matter of discretion in the court below that we will not attempt to review its exercise, except in a clear case of abuse of that discretion”: First Natl. Bank v. Fidelity Trust Co., 251 Pa. 536. There is no question of law involved in the motion other than the sufficiency of the evidence to support the verdict. The plaintiffs’ claim was supported by the testimony of two witnesses. It was contradicted in its main features by one witness. The questions involved were essentially questions of fact and the weight of the testimony was for the judge trying the case without a jury.
Assignment of error overruled and judgment affirmed.